Citation Nr: 0203736	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a head injury with headaches, currently 
evaluated as 10 percent disabling.

2. Entitlement to an increased disability evaluation for 
residual of trama, degenerative disc disease, of the 
lumbar spine, currently evaluated as 20 percent disabling.

3. Entitlement to an increased disability evaluation for 
residual of trauma, degenerative disc disease, of the 
cervical spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to October 
1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claims 
for increased ratings for service-connected residuals of 
injury to the head, and residuals trauma to cervical spine 
and lumbar spine.  The veteran submitted a notice of 
disagreement on June 20, 2000 and a statement of the case was 
issued on June 26, 2000.  The veteran perfected his appeal in 
July 2000 and requested a hearing at the RO before a Hearing 
Officer.  The veteran was notified in September 2000 of the 
hearing scheduled for October 19, 2000.  Documentation within 
the claims file reflects that the veteran failed to report 
for the scheduled hearing; he has not requested that the 
hearing be rescheduled.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a head 
injury consist, primarily, of headache pain in the back of 
his head; there is no evidence of any associated neurological 
impairment or multi infarct dementia.

2.  The veteran's service-connected cervical spine disability 
is manifested by complaints of chronic neck pain and 
"cracks," and limited cervical spine motion; magnetic 
resonance imaging (MRI) studies reveal mild degenerative disc 
disease, and x-rays reveal no bony abnormalities.

3.  The veteran's service-connected lumbar spine disability 
is manifested by complaints of low back pain, limited lumbar 
spine motion with pain, and "fine" spasms in the right 
lower lumbar paraspinous muscles; MRI studies reveal 
posterior disc bulging at L4-L5 and L5-S1, and x-rays reveal 
no bony abnormalities.  

4.  The evidence of record does not reflect that any of the 
veteran's service-connected disabilities presents an unusual 
or exceptional disability picture, demonstrated by such 
factors as marked interference with employment or frequent 
periods of hospitalization, so as to render inadequate the 
applicable schedular criteria.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a head injury with headaches are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124, Diagnostic Code 
8045 (2001).

2.  The criteria for a disability evaluation in excess of 20 
percent for residual of trauma, degenerative disc disease, of 
the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.20, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5290, 5293 (2001).

3.  The criteria for a disability evaluation in excess of 20 
percent for residual of trauma, degenerative disc disease, of 
the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.20, 4.40. 4.45, 4.59, 4.71, Diagnostic Codes 5003, 
5010, 5292, 5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Although the RO has not explicitly considered the VCAA in the 
adjudication of the claims on appeal, the Board finds that 
the notification and development requirements of the VCAA and 
its implementing regulations have, essentially, been 
satisfied.  The record reflects that the April 2000 rating 
decision and the June 2000 statement of the case notified the 
veteran and his representative of the applicable law and the 
evidentiary deficiencies of the veteran's claims.  
Furthermore, the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous medical records in the 
file.  The RO has obtained the veteran's service records, 
which include reports of his induction examination, in-
service treatment entries, and discharge records.  There 
appears to be no indication that any service medical records 
are missing.  The veteran has been afforded VA examinations, 
which included relevant medical opinions.  The reports of 
examination reflect that the VA examiners reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
offered appropriate assessments and diagnoses.  The veteran 
has been offered opportunities to submit evidence and 
argument in support of his claims.  As indicated above, he 
failed to report to an RO hearing scheduled in October 2000.  
Finally, there is no allegation or indication that there 
exists any additional evidence necessary for consideration of 
the claims on appeal that has not been obtained.  

Under these circumstances, the Board finds the veteran is not 
prejudiced by the Board's consideration of the issues on 
appeal, at this juncture, without a remand for the RO to 
consider the VCAA, in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The claims are ready to 
be considered on the merits.   

I.  Background

In January 1989, the RO granted service connection for 
residuals of a head injury with headaches and assigned a 10 
percent disability evaluation effective from October 13, 
1988.  The rating board noted that the veteran had been 
assaulted during service and sustained lacerations of the 
face, a fractured nose and a superficial abrasion of the 
right upper eyelid.  On VA examination in December 1988, the 
veteran reported complaints of headaches and dizziness as 
well as an occasional sensation of numbness on the 
extremities of the face.  The diagnoses were status post head 
injury with evidence of post-concussion headaches.  

In July 1990, the RO implemented a Hearing Officer's decision 
that granted service connection for cervical sprain and for 
lumbar sprain and assigned 10 percent disability evaluations 
for each disability, effective from October 13, 1988.  The 
Hearing Officer indicated that the evidence of record 
established that the veteran had sustained injuries to his 
neck and lower back during service and had experienced 
continuous symptoms since that time as confirmed on VA 
orthopedic examinations in December 1988 and January 1990.  

In March 1999, the RO revised the characterization of the 
service-connected cervical and lumbar spine disabilities 
consistent with the a July 1998 VA examination in which the 
physician included degenerative disc disease as a result of 
the in-service trauma.  Each disability evaluation was 
increased to 20 percent, effective January 27, 1998.  

In January 2000, the veteran underwent VA neurological and 
orthopedic examination.  On neurological examination, the 
veteran reiterated the history of his injuries.  Current 
complaints included headaches in the back of his head and 
tightness, and he indicated that his neck "cracks."  The 
examiner noted that a prior MRI study revealed degenerative 
joint disease of the cervical and lumbar spine but did not 
reveal any disc pathology.  Physical examination revealed no 
objective evidence of neurological abnormalities.  The 
neurological diagnosis was myofascial origin headaches.

On orthopedic examination, the veteran's complaints included 
chronic neck and lumbar pain.  He indicated that he used 
Flexeril and Tylenol for the pain and also used hot showers.  
Lumbar spine range of motion was measured as forward flexion 
to 90 degrees, extension to 15 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  Cervical spine range of motion was forward 
flexion to 30 degrees, extension to 30 degrees, lateral 
flexion to 40 degrees, bilaterally and rotation to 35 degrees 
bilaterally.  It was noted that the veteran complained of low 
back pain at the limit of his extension and of neck pain with 
rotation to the left.  He further reported complaints of 
fatigue with repetitive motions.  The examiner noted that the 
veteran grimaced with painful motion and "splinted" himself 
while performing low back movements.  X-rays of the cervical 
and lumbar spine were interpreted as normal and the diagnosis 
was myofascial pain of the neck and low back.

In May 2000, the veteran underwent a VA review examination 
for his service-connected cervical and lumbar spine 
disabilities.  The veteran reported that he experienced 
chronic pain in his back with headaches, which he treated 
with Tylenol or Excedrin.  It was further noted that he had 
been referred to the pain clinic but refused the referral, 
that he had a brief enrollment in physical therapy with 
minimal effect and that he was offered biofeedback as a trial 
but also declined that offer.  He further reported that he 
experienced the pain daily and that it was worse in the 
morning.  Precipitating factors were stated to be 
"anything" and alleviating factors included hot showers and 
pain pills.  On functional assessment, the examiner noted 
that the veteran currently worked painting houses and that he 
claimed it aggravated his upper and lower back pain.  

On physical examination, cervical spine range of motion was 
measured as forward flexion to 30 degrees, extension to 30 
degrees, lateral flexion to 35 degrees, bilaterally, with 
pain at the end point of right lateral flexion, and rotation 
to 35 degrees, bilaterally, with pain at the end point of 
rotation to the right.  Lumbosacral spine range of motion was 
measured as forward flexion to 90 degrees with pain at the 
last 5 to 10 degrees, extension to 10 degrees with pain on 
extension, lateral flexion to 30 degrees, bilaterally, and 
rotation to 35 degrees, bilaterally.  Fine spasms were noted 
in the right lower lumbar paraspinous muscles and there were 
firm right cervical spine muscles but no spasms were 
palpable.  The examiner found no neurological abnormalities 
and commented that previous x-rays taken in January 2000 
revealed normal bone structure and normal disc spaces.  The 
diagnosis was chronic low back pain and cervical pain of 
myofascial origin.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

A.  Residuals of a Head Injury with Headaches

The veteran's residuals of a head injury with headaches are 
currently evaluated pursuant to Diagnostic Code 8045.  That 
diagnostic code provides that purely neurological 
disabilities resulting from brain disease due to trauma, such 
as hemipleagia, epileptiform seizures, facial nerve 
paralysis, etc. will be rated under the diagnostic codes 
specifically dealing with such disabilities with citation to 
a hyphenated diagnostic code (e.g. 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

After careful consideration of the evidence of record in 
light of the above-noted criteria, the Board finds that a 
disability evaluation in excess of the currently assigned 10 
percent for residuals of a head injury with headaches is not 
warranted.  The veteran has reported that he continues to 
experience headaches, characterized as myofascial in origin, 
since his injury during service.  However, there is no 
evidence of associated neurological disability or multi-
infarct dementia so as to support entitlement to an 
evaluation in excess of 10 percent.  As noted above, on VA 
examination in January 2000 and again in May 2000, there were 
no objective findings of neurological impairment.  
Furthermore, review of the record as a whole fails to 
demonstrate the presence of any significant neurological 
impairment or dementia that has been attributed to the 
veteran's head injury.  Indeed, the only medically documented 
residuals of such injury are the veteran's complaints of 
headaches, which have been shown to be variable in nature 
over the years.  Furthermore, while ratings in excess of 10 
percent are assignable under Diagnostic Code 8100 for 
migraine headaches, there is no medical evidence of record 
that characterizes the veteran's headaches as migraines such 
as to support evaluation under that diagnostic code.

Accordingly, the Board finds that the criteria in excess of 
the currently assigned 10 percent evaluation for residuals of 
a head injury are not met.

B.  Service-connected Cervical Spine and Lumbar Spine 
Disabilities

The veteran's cervical and lumbar spine disabilities are each 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5299-5010, which indicates that each disability is 
evaluated as analogous to traumatic arthritis under 
diagnostic code 5010.  See 38 C.F.R. §§ 4.20, 4.27.  
Traumatic arthritis is, in turn, evaluated as degenerative 
arthritis under Diagnostic Code 5003.  While, under that 
diagnostic code, arthritis is generally rated on the basis of 
limitation of motion of the part affected, in this case, each 
of the veteran's 20 percent ratings is based upon a provision 
of Diagnostic 5003 that authorizes assignment of a 20 percent 
rating based upon x-ray involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Pursuant to 38 C.F.R. 
§ 4.45(f), cervical and lumbar vertebrae are considered 
groups of minor joints, ratable on a parity with major 
joints.

Alternately, each disability under consideration may be 
evaluated on the basis of limitation of motion (under 
Diagnostic Code 5290 or 5292, for the cervical or lumbar 
spine, respectively) or as intervertebral syndrome (under 
Diagnostic Code 5293).  To establish entitlement to a 
disability evaluation in excess of the currently assigned 20 
percent for either disability, the record must demonstrate 
disability analogous to at least severe intervertebral disc 
syndrome manifested by recurrent attacks with intermittent 
relief, for which a 40 percent evaluation is assignable under 
Diagnostic Code 5293; or severe limitation of spine motion, 
rated as 30 percent disabling under Diagnostic Code 5290, and 
40 percent disabling under Diagnostic Code 5292.

The record as a whole, to specifically include the reports of 
VA examinations in January and May 2000, does not demonstrate 
any significant neurological symptomatology affecting either 
the cervical spine or lumbar spine so as to support a 
conclusion that either disability is more appropriately 
evaluated at a higher level pursuant to Diagnostic Code 5293.  
In fact, other than the reported complaints of pain, the 
record is relatively devoid of characteristic neurological 
findings such as radiculopathy, impaired sensation and loss 
of strength, muscle spasms (with the exception of fine" 
lumbar paraspinous spasms noted in May 2000), or impaired 
reflexes (such as absent ankle jerk).  Furthermore, 
limitation of motion (also a consideration under Diagnostic 
Code 5293--see VAOPGCPREC 36-97 (Dec. 12, 1997)) of either 
the cervical or lumbar spine has not been shown to be more 
than slight to moderate in nature, as elicited on range of 
motion testing, even with pain on some end movements.  
Additionally, there is no evidence of record that limitation 
of motion of any portion of spine has been characterized as 
"severe" in nature.  

The veteran's service-connected lumbar spine disability may 
also be evaluated, by analogy, as lumbosacral strain, under 
Diagnostic Code 5295.  The next higher, and maximum, 40 
percent evaluation under that diagnostic code is assignable 
for a severe condition.  As with intervertebral disc 
syndrome, however, the medical evidence does not establish 
the presence of any of the symptoms characteristic of severe 
lumbosacral strain, such as listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of unilateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See Diagnostic Code 
5295.  As such, the Board is unable to conclude that the 
criteria for the maximum 40 percent evaluation for lumbar 
spine disability, under that diagnostic code, are met.  

The Board has considered the veteran's complaints of chronic 
pain affecting the cervical spine, and particularly, the 
lumbar spine, as it is required to do.  See 38 C.F.R. 
§§ 4.40, 4.45 and Deluca v. Brown, 8 Vet. App. 202, 205-7 
(1995). However, the evidence does not establish that the 
pain affecting either the cervical spine or lumbar spine is 
so disabling as to result in overall impairment comparable to 
severe disc syndrome, with little intermittent relief; severe 
limitation of motion; or, only with respect to the lumbar 
spine, severe lumbosacral strain.  Rather, the Board finds 
that, given the limited objective findings, the pain 
associated with each condition (and any resulting functional 
loss) is adequately compensated for in each of the current 
ratings.  It is also important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Finally, the Board points out that, while the rating schedule 
authorizes evaluations in excess of the currently assigned 20 
percent for residuals of a vertebra fracture or ankylosis of 
the spine, the record does not demonstrate the presence of 
either such impairment affecting either the cervical spine or 
the lumbar spine so as to warrant evaluation under any of 
these provisions.  See Diagnostic Codes 5285, 5286, 5287 and 
5289.   While the record reflects some suggestion that the 
veteran sustained a fracture of C7, recent radiologic 
evaluation has failed to confirm the presence of such a 
fracture.  Specifically, the presence of an irregularity at 
the tip of C7 was thought to represent old trauma on x-ray 
examination in January 1998.  However, subsequent MRI in May 
1998 and x-ray examination in January 2000 did not confirm 
the presence of evidence of any fracture at C7.  Thus, 
evaluation of the cervical spine disability under Diagnostic 
Code 5285 does not appear appropriate.

For all the foregoing reasons, the Board finds that there is 
no pertinent provision of the rating schedule that provides a 
basis for assignment of an evaluation in excess of the 
currently assigned 20 percent for either the service-
connected cervical spine disability or lumbar spine 
disability.  


C.  Extra-Schedular Consideration

The above discussions are based on pertinent provisions of 
the rating schedule.  Additionally, however, there is no 
indication within that the veteran's residuals of a head 
injury with headaches, cervical spine disability and/or 
lumbar spine disability are of such extraordinary character 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There 
is no evidence to support any finding that these disabilities 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Although the veteran reported on examination in 
January 2000 that he was not working due to pain related to 
his disabilties, in May 2000 he reported that he was employed 
painting houses; such evidence would appear to weigh against 
the suggestion that any of the disabilities under 
consideration, alone or in concert, "markedly" interfere 
with his employment (i.e., beyond that contemplated in the 
assigned evaluation(s)).  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 10 percent for residuals 
of a head injury with headaches is denied.

A disability evaluation in excess of 20 percent for residual 
of trama, degenerative disc disease, of the cervical spine is 
denied.

A disability evaluation in excess of 20 percent for residual 
of trauma, degenerative disc disease, of the lumbar spine is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

